250 S.W.3d 566 (2007)
Andre Peter DUNN, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 07-96.
Supreme Court of Arkansas.
February 22, 2007.
Gary D. McDonald and William McLean, for appellant.
No response.
PER CURIAM.
On November 1, 2006, appellant Andre Peter Dunn was found guilty by a jury of first-degree murder and sentenced to life imprisonment. Appellant's retained attorneys, Gary D. McDonald and William McLean, timely filed a notice of appeal in which they asked the court to declare that appellant was indigent for the purposes of the appeal. Appellant's affidavit of financial means was filed in support of the request. The trial court granted the request and entered an order on January 11, 2007, declaring him indigent.
The record on appeal was prepared at public expense and lodged in this court by counsel, who now ask that this court appoint them to represent appellant on appeal. Counsel aver that they have not been compensated by appellant for representation on appeal and the State has not contested their assertion that appellant is entitled to appointment of counsel in this first appeal from the judgment. Accordingly, as the trial court found appellant to be indigent for the purposes of the appeal, Gary D. McDonald and William McLean are appointed to represent appellant.
Motion granted.